DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 12/14/2021.
Claim 13 has been cancelled. Claim 21 is added. Claims 1 – 12, 14 - 21 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 12, 14 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rantzau et al (U.S. 2019/0149440 A1) in view of Marshall et al (U.S. 2010/0241615 A1), further in view of Chopra et al (U.S. 2019/0147670 A1).
♦As per claims 1, 14, 19,
Rantzau discloses a method, system (Fig. 1 – 4) comprising:
“instantiating, by a system comprising a processor, cartridges selected from a group of cartridges (particular device comprising particular processes for specific network) based on a defined file format of raw data received from log files associated with a defined entity (specific node/client/network), wherein the cartridges define respective type of network architecture in place]; Paragraph 0032 – 0038, 0046 - 0049 of Rantzau wherein the “traffic analysis process 248 may be configured to analyze telemetry data”, and the “telemetry router 404” can receive, analyze and send data to destinations.
In case the Applicant disagrees that Rantzau does not disclose this teaching, the Examiner provides another example.
Marshall, in the same field of endeavor, discloses a method system for migrating files between location including the teaching of:
Each file format has corresponding converter: See Fig. 9 of Marshall.
“a converter from a set of converters can be selected for producing an update file” See Fig. 7, paragraph 0070 of Marshall.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Marshall (if not already taught by Rantzau) into the invention of Rantzau since both inventions were available, and the combination would produce more efficiency system by using different process/modules for different formats. 
“converting, by the system, the raw data into data representative of a time series, wherein the data comprises respective values of defined variables, and wherein the defined variables characterize elements of the defined entity (Characteristics of the data stream from a particular node/client)” See Fig. 8, abstract, paragraphs 012, 0059, 0064, 0093 of Rantzau wherein “a service converts a stream of network telemetry data into time series of the sketches”.
“identifying a data gap within the data representative of the time series, resulting in identified data; removing the identified data from the data representative of the time series” See paragraph 0062, 0066, 0068, 0077 of Rantzau wherein “certain functionalities are described with respect to the sub-processes and memory locations, these functions can be added, removed, or combined as desire”, data can be pruned from database (paragraph 0066), for a given period of time, the records are analyzed to identify empty space in order to have “space-efficient”, by calculate distance between time points(paragraph 0068, 0077).
In case the Applicant disagrees, the Examiner provides another example that the teaching is known in the art.
Chopra, in the same field of endeavor, discloses a method, system for real time streaming analytics for flight data including the teaching of:
Receiving a plurality of data streams: See Sig. 6, step 502 of Chopra.
Streams are analyzed to detect anomaly: See Fig. 6, Fig. 13 of Chopra.
Data gaps are identified and removed: See paragraph 0125 of Chopra wherein “If the particular frequency is low, then there might be periods of time where no data points exist in the data stream. These gaps may preclude identifying high frequency events, failures, or anomalies that might occur and end quickly. In another example, gaps in the time series data of the data streams may be caused by noise in the sensing equipment or the local environment on the aircraft. To compensate for these gaps and estimate the missing data points, the computing to remove any undesirable high frequency noise components within the data stream…”
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Chopra (if not already taught by Rantzau) into the invention of Rantzau since both inventions were available, and the combination would produce more space efficiencies.
“determining, by the system, that a first set of variables of the defined variables satisfy a defined quality level” See Fig. 4, Fig. 8, paragraphs 0038, 0069, 0077 of Rantzau wherein the “time series analyzer” is configured to analyze time series of sketches and transfer it to destination (Fig. 4).
“outputting, by the system, first time series data of the data representative of the time series, wherein the first time series data is for the first set of variables” See paragraphs 0046 – 0049 of Rantzau wherein the qualified data is transferred to respective destination.
♦As per claims 2, 15 – 17, 20,
“wherein the group of cartridges is a composable architecture of data management services” See paragraph 0028 of Rantzau wherein different type of device can be used depending upon the type of network [The device 200 may also be any other suitable type of device depending upon the type of network architecture in place]; Also see paragraph 0070, Fig. 7, and 9 of Marshall.
♦As per claims 3,
“storing, by the system, the data representative of the time series in a data store” See paragraph 0067 of Rantzau wherein “telemetry traffic  meter 504 may store the sketches in the sketch database 510”. 
♦As per claims 4, 18,
“determining, by the system, that a second set of variables of the defined variables fail to satisfy the defined quality level; and removing, by the system, from the data store, second time series data of the data representative of the time series, wherein the second time series data is for the second set of variables” See paragraph 0039, 0058, 0077 of Rantzau [“These alerts can then be sent to a user interface device for presentation to an administrator/user or to another system in the network, to effect corrective measures (e.g., rerouting traffic, allocating more resources, etc.)”].
♦As per claims 5,
“differentiating, by the system, the defined file format from a group of file formats based on respective variable types of the raw data” See paragraphs 0018, 0028 of Rantzau.
♦As per claims 6,
“differentiating, by the system, the defined file format from a group of file formats based on respective granularities of telemetry data associated with the time series” See paragraph 0018, 0052, 0069 of Rantzau (different type, different characteristics in the data).
♦As per claims 7,
“normalizing the raw data into a common data format, wherein the raw data is received from different elements of the defined entity” See paragraph 0013 of Rantzau intermediate network node, such as a router, to extend the effective "size" of each network”]. Also see paragraph 0054 - 0057 of Marshal for “an intermediate format”.
♦As per claims 8,
“wherein the raw data is first raw data, wherein the respective values are first respective values, and wherein the method further comprises: identifying, by the system, second raw data in the log files associated with the defined entity, wherein the second raw data comprises second respective values of component-based variables associated with a group of data center components of the defined entity; generating, by the system, features based on the second respective values of component- based variables; and outputting, by the system, the features as a uniform representation of the features” See Fig. 6 – 7 and associated texts of Rantzau wherein different sketches are presented.
♦As per claims 9 - 12,
“determining, at each time stamp of the second respective values of component-based variables, a mean value across data center components of the group of data center components”, “a standard deviation of values”, “a maximum deviation for a mean value”, “an entropy of values”: See Fig. 6 – 7 and associated texts of Rantzau wherein different sketches are presented with different characteristics.
♦As per claims 21,
“wherein the cartridges of the group of cartridges are modular cartridges selected based on the log files under consideration” See paragraph 0028 of Rantzau wherein different type of device can be used depending upon the type of network [The device 200 may also be any other suitable type of device depending upon the type of network architecture in .

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
Applicant argues the cited arts fail to disclose “identifying a data gap” and “removing the identified data from the data representative of the time series”. The Examiner respectfully disagrees.
As discussed above, in paragraph 0062, 0066, 0068, 0077 of Rantzau wherein “certain functionalities are described with respect to the sub-processes and memory locations, these functions can be added, removed, or combined as desire”, data can be pruned from database (paragraph 0066), for a given period of time, the records are analyzed to identify empty space in order to have “space-efficient”, by calculate distance between time points (paragraph 0068, 0077). Clearly, the gaps between data points or the points where no data exist are identified and an alert is generated, so other function can be performed such as delete or remove.
In case the Applicant disagrees, the Examiner provides another example (Chopra reference) that the teaching is known in the art. Therefore, the rejection is remained as this teaching was known in the art.
Other related references:
US 20190205232 A1, paragraph 0039, “Input processing unit 302 may generate the time series patterns to have any suitable length and may sample telemetry data and failure statistics at any appropriate sampling frequency. Input processing unit 302 may handle any uneven time gaps in sample or the time series by transforming such gaps into the frequency domain by means of a fast Fourier transform or discrete cosine transform”.
US 20190133536 A1, paragraph 0060, 0062, “ For example, FIG. 3 shows dashed lines to account for gaps, such as gap 322, that are retained in the time series 320”, “ In addition to gaps, artifacts in the time series may be detected and removed.”

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161